DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the claims:

Claim 1:

	Please replace the phrase “polymer particles.”, in claim 1, last line, with “polymer particles, 

wherein each of the plurality of metal covers comprises a first layer and a second layer surrounding the
 
first layer, and each of the plurality of metal covers is surrounded by a solder material layer.”

Claim 3:
	Replace the phrase “wherein each of the plurality of metal covers comprises a first layer and a second layer surrounding the first layer, and wherein the first layer is made of a metal material that is different from a material of the second layer.”, lines 2-4, with “wherein the first layer is made of a metal material that is different from a material of the second layer.”
Claim 9:
	Replace the phrase “a metal shell, and


wherein a density of the plurality of core-shell structures above the hot spot region is greater than the density of the plurality of core-shell structures above the region outside of the hot spot region, and
wherein the metal shell of each of the plurality of core-shell structures comprises a first layer and a second layer surrounding the first layer, and the metal shell of each of the plurality of core-shell structures is surrounded by a solder material layer.”
Claim 13:
	Replace the phrase “wherein the metal shell comprises a first layer and a second layer surrounding the first layer, and wherein the first layer and the second layer are made of different metal materials.”, claim 13, lines 1-3, with “wherein the first layer and the second layer are made of different metal materials.”
Claim 21:
	Replace the phrase “a second metal layer.”, in claim 21, last line, with “a second metal layer, and the first metal layer and the second metal layer are surrounded by a solder material layer.” 
	Cancel claim 27.
Allowable Subject Matter
Claims 1, 3-14, 21-22, 24-26, and 28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The new amendments place the above claims in condition for allowance, the solder layer surrounds the first and second metal layers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707.  The examiner can normally be reached on M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN W HA/Primary Examiner, Art Unit 2814